Citation Nr: 1438632	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tumors associated with herbicide exposure.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of diabetes mellitus secondary to Agent Orange exposure has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current hearing loss is not related to service.

2.  The Veteran does not have tumors.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for establishing service connection for tumors have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in a standard October 2010 letter.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  While the Board is remanding the psychiatric claim to request additional treatment records, the records are specifically from psychiatric treatment providers.  They are unlikely to contain any relevant evidence as to the hearing loss or tumors claim.  Thus, VA has met its duty to assist in obtaining relevant records for these two claims.

Additionally, VA provided an audiological examination in November 2010, addressing the Veteran's hearing loss.  The examination is adequate for adjudicative purposes.  The examiner reviewed the Veteran's claims file, subjective complaints, recorded pertinent clinical findings, and rendered a definitive, objective opinion and diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Although a VA examination was not provided in connection with the tumors claim, one is not warranted.  This is because the evidence does not establish that the Veteran has tumors and he has not identified that he experiences recurrent symptoms that can be related to tumors.  Without evidence of even recurrent symptoms of a claimed disability, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to rendering a decision regarding the hearing loss and tumors claims.

II.  Analysis

Applicable Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all of the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Hearing Loss

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran seeks service connection for hearing loss.  He alleges in a September 2010 statement that in service he manned a guard tower that was next to an artillery battery, causing his hearing loss.  The Board notes that the Veteran's service personnel records show that his military occupational specialty included field communications crewman and that he completed a rifle qualification course.  His exposure to loud noise during service is established.

The Veteran's STRs reveal no complaints or findings of hearing loss.  His service enlistment and separation examinations reveal no hearing complaints, ear complaints, or hearing loss as defined by 38 C.F.R. § 3.385.

The earliest evidence of record that mentions hearing loss is the Veteran's September 2010 claim form submitted more than 40 years after his separation from active service in February 1970.

Review of the medical evidence of record reveals that the Veteran was shown to have bilateral hearing loss on the November 2010 VA examination, in accordance with 38 C.F.R. § 3.385.  As the Veteran is not shown to have suffered from hearing loss during service or for many years thereafter, the question in this case is whether the Veteran's current hearing loss is related to service, to include the noise exposure therein. 

The only medical evidence of record addressing the etiology of the Veteran's hearing loss is the opinion of the November 2010 VA examiner.  Following review of the claims file and examination of the Veteran, the examiner determined that it is less likely than not that the Veteran's current hearing loss was caused by or a result of military noise exposure.  The examiner stated that damage from acoustic trauma occurs instantly and that the Institute of Medicine has found no scientific basis for the conclusion that delayed onset hearing loss exists as a result of acoustic trauma.

The examiner's opinion was provided following examination of the Veteran and review of the claims file, and included an adequate rationale for the conclusion reached.  Thus, the Board assigns the examination great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion in the record to the contrary. 

While the Veteran believes that his current hearing loss is somehow connected to service, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis of hearing loss and the etiology of such disability requires medical testing and a certain amount of medical expertise to be determined.  Thus, the Veteran's opinion regarding the etiology of his current hearing loss disability is not competent medical evidence.  Here, the only medical opinion of record concludes that the Veteran's hearing loss is less likely than not related to service.  The Board finds the VA examiner's opinion to be of greater probative value than the Veteran's lay contentions.  

In summary, hearing loss was not shown in service or for many years thereafter, and the most probative evidence of record indicates the current hearing loss is not related to service.  Accordingly, service connection for bilateral hearing loss is denied.

Tumors

The Veteran seeks service connection for tumors associated with Agent Orange exposure. 

The Veteran's claim for service connection fails because the probative and persuasive evidence does not establish that he currently has tumors associated with Agent Orange or otherwise.  The Veteran's STRs are negative for diagnosis of tumors.  Also, the Veteran has been seeking VA treatment for other conditions, and no tumors were noted in these records.

The Veteran, as a layperson without medical expertise, is not competent to render a medical diagnosis such as tumors.  This type of medical finding is within the province of a trained medical professional.  See Jandreau, 492 F.3d 1372, 1377 at n.4.  Additionally, the Veteran has not identified any symptoms that may be related to tumors or any treatment provider who may have treated him for a disability that can be characterized as tumors.

In the absence of proof of a present disability, there can be no valid claim, and tumors have not been shown in this case regardless of the Veteran's potential exposure to Agent Orange.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Consequently, service connection is not warranted for tumors.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and for tumors, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tumors is denied.



REMAND

The Board finds that further development is necessary before the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is decided.

At the February 2011 VA examination, the examiner noted that the Veteran reported that he saw a counselor in the community who told him he had PTSD in 1984 and that he went to the Vet Center in 1993, after it was court ordered.  However, records from the counselor and the Vet Center are not currently associated with the claims file and should be obtained on remand.
The VA examiner stated that she could not rule out PTSD in the Veteran's case.  As such, the Board finds it necessary to remand this claim for a VA examination and opinion addressing the possibility of service connection for a psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5103A(d)(2); 38 U.S.C.A. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for a psychiatric disorder.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  Specifically, obtain all relevant treatment records from the counselor the Veteran saw in 1984 and from the Vet Center that the Veteran attended.  If any requested records are unavailable, then the file should be annotated as such, and the appellant should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran's has a current psychiatric disorder, to include PTSD, and whether it is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results should be reported.  Following review of the claims file and examination of the Veteran, the examiner should opine whether any current psychiatric disorder, to include PTSD, at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service.  The examiner should provide the reasoning for the conclusions reached.   

3.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


